DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s Amendment filed September 22, 2022 is acknowledged.

Election/Restrictions
Newly submitted claims 11 and 12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 11 and 12 add a “matching server” that performs various functions including accessing a first database, acquiring financial instrument identification, and transmitting data which were not originally claimed.  The original claims have various acquisition units for performing functions such as to acquire a financial service, brand identification information, content data that is not in claims 11 and 12.  Therefore the claims are restrictable by providing subcombinations useable together in a single combination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 and 12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
Claims 1, 4, 5, 7-10 have been amended.  Claim 6 has been canceled.  Claims 11 and 12 are new, however, they are restricted by original presentation and therefore withdrawn.  Claims 1-5 and 7-10 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A response is provided below in bold where appropriate.
Applicants comment on Claim Objection, pg. 9 of Remarks:

Objection to Claims

Claims 4-8 stand objected to under 37 CFR 1.75(c) as being in improper form of multiple dependent claims. Claims 4-8 ae amended to address the improper form of multiple dependency. Withdrawal of the objection is respectfully requested.

Withdrawn based on the claim amendments.

Applicants comment on Specification Objection, pg. 9 of Remarks:

Objection to Specification

The abstract stands objected to. The abstract has been amended not to exceed the maximum allowable length. Withdrawal of the objection is respectfully requested. Non-statutory Subject Matter Rejection

Withdrawn based on the amendment.

Applicant argues 35 USC §101 Rejection, starting pg. 9 of Remarks:

Claims 1-3, 9 and 10 stand rejected under 35 U.S.C. §101 because, according to the Office action, the claimed invention is directed to an abstract idea without significantly more.

The Office action contends on page 5 that the subject claims includes limitation that falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. However, even if the claims recite the alleged abstract idea, which is not conceded, and the 101 analysis should proceed to “Prong Two” of Step 2A, it is respectfully submitted that the subject claims include an additional element or combination of elements that have integrated the exception into a practical application. The subject invention is related to an online advertisement distribution. Although online advertisements can be widely distributed to many people via network with the relatively low cost as compared to the traditional advertisement such as flyers, television and billboard, appropriately placing advertisement by effectively targeting consumers who would be interested in the advertisement was one of the challenges in the field of the online advertisement distribution. The claimed invention addresses this Internet-centric challenges of appropriately placing advertisement by effectively targeting a user of a service related to financing (e.g., investor). In particular, according to the claim invention, by referring to or accessing a predetermined storage unit (e.g., database) which stores brand identification information for identifying a brand associated with a financial instrument associated with the user in a state where the brand identification information is directly or indirectly associated with the user identification information, the brand associated with the financial instrument associated with the user is identified, and an advertisement related to the identified brand is generated and transmitted to a financial service providing system, or in more particular, to a user terminal of the user of the service related to financing. In addition, a name of the financial instrument associated with the user is displayed together with the online advertisement related to the identified brand. For example, a phrase “invested by XX fund” (e.g., 604 in Fig. 11) indicating that the advertiser receives investment by the XX fund is displayed together with the advertisement (e.g., 603 in Fig. 11) related to the identified brand.

Broadly, using computers to perform a judicial exception has been problematic.  Advertising, marketing and other business processes have been specifically identified as abstract under Certain Methods of Organizing Human Activity grouping of abstract ideas.

To this end, claim 1 as amended recites as follows. In an effort to comply with the Examiner's request on page 9 of the Office action, claim 1 as amended is reproduced below with references, set forth in italics within parentheses, to the paragraph of the Specification where the claimed subject matter is disclosed.

Noted.  The goal of the request is to help Applicant not recite unsupported claim amendments, which can result in 35 USC 112(a) issues.

1. An information processing apparatus comprising:

an advertisement request acquisition unit configured to acquire, from a financial service providing system for providing a service related to financing and communicably connected with the information processing apparatus via a communication network, user identification information for identifying a user of the service and a request for provision of an online advertisement to be displayed in association with the service ({0031], [0053], [0011], Figs. 1, 6, 7, 10):

a brand identification information acquisition unit configured to refer to a predetermined storage unit to acquire brand identification information for identifying a brand associated with a financial instrument associated with the user, wherein the predetermined storage unit stores the brand identification information in a state where the brand identification information is directly or indirectly associated with the user identification information ([0032], [0039], [0042], [0054], [0055], Figs. 6, 7, 10);

a content data acquisition unit configured to acquire, from a content server communicably connected with the information processing apparatus via the communication network and configured to manage content data in association with content provider identification information for identifying a provider of contents, content data associated with the content provider identification information corresponding to the brand identification information that is identified ({0033], [0057], [0011], Figs. 1, 10);

an advertisement data generation unit configured to generate advertisement data including the acquired content data and a name of the financial instrument associated with the user (/0059/, Figs. 10, 11); and

an advertisement data transmission unit configured to transmit the generated advertisement data to the financial service providing system such that the online advertisement is displayed based on the generated advertisement data, together with the name of the financial instrument included in the generated advertisement data ({O060]-[0064], [0013], Figs. 10, 17).

Claims 9 and 10 as amended recite similar features.

Independent claim 11 is introduced for consideration and, in an effort to comply with the Examiner's request on page 9 of the Office action, claim 11 is reproduced below with references, set forth in italics within parentheses, to the paragraph of the Specification where the claimed subject matter is disclosed.

11. (New) A computer-implemented method for distributing an online advertisement (/0002/), comprising:

transmitting, from a financial service providing system including a user terminal of a user of a financial service, to a matching server communicably connected with the financial service providing system via a communication network, an advertisement request for providing an online advertisement to be displayed on a display apparatus of the user terminal, the advertisement request including a user identification information for identifying the user of the user terminal, wherein the transmitting the advertisement request is triggered by a reception of an advertisement display operation on the display apparatus of the user terminal in a state in which a screen related to the financial service provided to the user is displayed in the display apparatus of the user terminal ([O050]-[0052], [0011], Figs. 1, 10):

accessing, by the matching server, a first database storing the user identification information, a financial instrument identification information for identifying a financial instrument associated with the user and a brand identification information for identifying a brand associated with the financial instrument associated with the user, in a state where the financial instrument identification information and the brand identification information are directly or indirectly associated with the user identification information (/0032], [0042], Figs. 6, 7); acquiring, by the matching server from the first database, the financial instrument identification information associated with the user identification information included in the advertisement request transmitted from the financial service providing system ({0054], Figs. 6, 10):

acquiring, by the matching server from the first database, the brand identification information associated with the acquired financial instrument identification information ({0055], Figs. 7, 10);

transmitting, by the matching server to a content server communicably connected with the matching server and the financial service providing system via the communication network, a content data request including the acquired brand identification information ({0056], [0011], Figs. 1, 10);

accessing, by the content server, a second database in response to a reception of the content data request, the second database storing content data and content provider identification information for identifying a provider of contents, in a state where the content data is associated with the content provider identification information, wherein the content provider identification information corresponds to the brand identification information ({0045], [0046], Fig. 1, 9);

acquiring, by the content server from the second database, the content data associated with the content provider identification information corresponding to the brand identification information included in the content data request ({0057], Fig. 10);

transmitting, by the content server, the acquired content data to the matching server ({0058], Fig. 10);

generating, by the matching server, advertisement data based on the acquired content data, the advertisement data including a name of the financial instrument identified by the acquired financial instrument identification information ({0059], Figs. 10, 17);

transmitting, by the matching server, the generated advertisement data to the user terminal ({OO60], [0061], Fig. 10); and

displaying, by the user terminal, the online advertisement in the display apparatus of the user terminal based on the advertisement data transmitted from the matching server, together with the name of the financial instrument included in the advertisement data, wherein the online advertisement is related to the brand associated with the financial instrument associated with the user ({0062]-[0064], [0013], Figs. 10, 11).


Because the user of the service related to financing (e.g., investor) is likely to be a good potential customer for the brand associated with the financial instrument, and according to the claim invention, such a user is identified as the recipient of the online advertisement related to the brand with a claimed solution that is necessarily rooted in computer technology, the claim invention can effectively target such a user as the recipient of the online advertisement related to the brand. These advantageous effects by the claim invention are improvements in the technical field of online advertisement distribution, and therefore, the claimed features apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

A solution rooted in computer technology is not improving computer or other technology itself.

Furthermore, even if the 101 analysis proceeds to Step 2B, the claim invention provides an inventive concept, or that the claimed elements amount to significantly more than the exception itself. It is because the characteristics specified above of the present invention add a specific limitations that are not well-understood, routine, conventional activity in the field.

Using existing computer technology is not enough.  Abstract claim elements, by themselves, cannot provide significantly more and are not “additional elements.”  

For each and all of the above reasons, it is respectfully submitted that independent claims 1, 9, 10 and 11, and those dependent therefrom, are directed to subject matter that is patent eligible under 35 U.S.C. § 101. Accordingly, withdrawal of the rejection under 35 U.S.C. § 101 is respectfully requested.

The rejection is respectfully maintained.  The claims recite abstract elements and there are no additional elements that make the claims either a practical application or provide significantly more.

Claim 10 stands rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. Claim 10 has been amended to fall within at least one of the four categories of patent eligible subject matter. Support to such claim amendments exists in the subject specification, for example, at paragraph [0021]. Accordingly, withdrawal of the rejection is respectfully requested.

The rejection is respectfully maintained.  There is a difference between non-volatile and non-transitory.  MPEP 2106 provides guidance on this and Applicant can amend their claims to “non-transitory storage medium” to comply with the guidelines.


Applicant argues 35 USC §103 Rejection, starting pg. 13 of Remarks:

Obviousness Rejection

Claims 1-3, 9 and 10 stand rejected under 35 U.S.C. § 103 over Gross (US 2015/0178304) in view of Bhave (US 2009/0112719).

Claim 1 as amended recites, in part, "an advertisement data generation unit configured to generate advertisement data including the acquired content data and a name of the financial instrument associated with the user; and an advertisement data transmission unit configured to transmit the generated advertisement data to the financial service providing system such that the online advertisement is displayed based on the generated advertisement data, together with the name of the financial instrument included in the generated advertisement data." Claims 9 and 10 as amended recite similar features.

The cited art fails to teach or suggest such claim features. Rather, Gross only teaches that an advertising module 150 provides relevant advertising material based on the content of predictions, recommendations and other outputs of the recommendation engine. See paragraph [0031] of Gross.

Gross teaches:
Online ads…
“Other sources of implicit data can include ads selected by an individual (during an online session or from another electronic interface which collects and presents ad related data, such as a Tivo box or the like), audio/video content, posts, blogs, podcasts, articles, stories and the like which are read and/or authored by the person. Those skilled in the art will appreciate that such monitorings could be done in any situation where a person's selections can be identified.” [0015]
Where presentation of ads (advertisement to be displayed) within an electronic interface…
“An advertising module 150 can be used to provide relevant advertising material based on the content of predictions, recommendations and other outputs of the recommendation engine. As seen in FIG. 1, an interface routine 153 permits third parties and site operators to enter well-known advertising campaign information, such as advertising copy/content, desired keywords, and other information well-known in the art. The ads can take any form suitable for presentation within an electronic interface, and may include text and multi-media information (audio, video, graphics, etc.)” [0031]

Recommender database mapped to topics/concepts, such as Sony product…
“The items for the recommender database 140 can be mapped onto the topics/concepts either on a 1:1 basis, a 1:N basis, or an N:1 basis. In other words, if an item in the recommender database 140 is designated with the label "Sony," there may be an identical entry in the topic/concept classification with such term. Semantic equivalents may also be used where appropriate. Similarly a single item "Sony" may be associated with multiple topics/concepts, such as a reference to a particular product or service offered by such company (for example Vaio) a stock symbol for Sony, a reference to a key employee/officer of Sony, and the like. Conversely some topics/concepts may also be mapped to multiple items, so that a reference to Sony Vaio may be linked to such items as Sony and personal state of the art computers.” [0017]

Presentation of ads based on recommendations…
“An advertising module 150 can be used to provide relevant advertising material based on the content of predictions, recommendations and other outputs of the recommendation engine. As seen in FIG. 1, an interface routine 153 permits third parties and site operators to enter well-known advertising campaign information, such as advertising copy/content, desired keywords, and other information well-known in the art. The ads can take any form suitable for presentation within an electronic interface, and may include text and multi-media information (audio, video, graphics, etc.)” [0031]

Therefore the above teaches the claimed elements.

In view of the foregoing, the cited art fails to teach or suggest all the features of claims 1,9 and 10. Since claims 2-5, 7 and 8 directly or indirectly depend on claim 1, the cited art cannot render the subject claims obvious. Withdrawal of the obviousness rejection is therefore respectfully requested.

The rejection is respectfully maintained but modified for the claim amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-10  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5 and 7-10  are directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).  
Claim 10 is also directed to a signal, see below.
The Examiner has identified method Claim 9 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 10.  
Claim 9 recites the limitations of:
An information processing method executed by a computer of an information processing apparatus, the information processing method comprising:
acquiring, from a financial service providing system for providing a service related to financing and communicably connected with the information processing apparatus via a communication network, user identification information for identifying a user of the service and a request for provision of an online advertisement to be displayed in association with the service;
referring to a predetermined storage unit to acquire brand identification information for identifying a brand associated with a financial instrument associated with the user, wherein the predetermined storage unit stores the brand identification information in a state where the brand identification information is directly or indirectly associated with the user identification information;
acquiring, from a content server communicably connected with the information processing apparatus via the communication network and configured to manage content data in association with content provider identification information for identifying a provider of contents, content data associated with the content provider identification information corresponding to the brand identification information that is identified;
generating advertisement data including the acquired content data and a name of the financial instrument associated with the user; and
transmitting the generated advertisement data to the financial service providing system such that the online advertisement is displayed based on the generated advertisement data, together with the name of the financial instrument included in the generated advertisement data.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. generating advertisement data) and commercial interaction (e.g. transmitting advertisement data to financial service system).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 10 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: processing apparatus, communication network, storage unit, content server (Claim 1); computer, processing apparatus, communication network, storage unit, content server (Claim 9); storage medium, computer, processing apparatus, communication network, storage unit, server (Claim 10).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The advertisement request acquisition unit, brand identification information unit, storage unit, and content data acquisition unit appear to be software performing functions (see para. [0019] of the specification).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9 and 10 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as acquiring (receiving) and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 9, and 10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-5, 7, and 8 further define the abstract idea that is present in their independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claims 2-5, 7, and 8 are themselves abstract and using software (claims 2 and 4), or computer technology (claim 3), which are not enough, or further limit abstract concepts such as content data (claim 5).  Therefore, the claims 2-5, 7, and 8 are directed to an abstract idea.  Thus, the claims 1-5 and 7-10  are not patent-eligible.

Regarding Claim 10 and signals
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 recites a non-volatile storage medium storing a program for causing a computer to execute.  Giving the claim its broadest reasonable interpretation, the claim may be directed at a signal, which is non-statutory.  Transitory signals are non-statutory (MPEP 2106.03 §I):
Non-limiting examples of claims that are not directed to one of the statutory categories: 
Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave
For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claim may be amended to include non-transitory computer readable medium.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2015/0178304 to Gross in view of Pub. No. US 2009/0112719 to Bhave et al. and in further view of Pub. No. US 2008/0103899 to Blinnikka et al.
Regarding claims 1, 9 and 10
(claim 9) An information processing method executed by a computer of an information processing apparatus, the information processing method comprising:

Gross teaches:
Computing systems for implementation…
“It will be apparent to those skilled in the art that the modules of the present invention, including those illustrated in FIG. 1 can be implemented using any one of many known programming languages suitable for creating applications that can run on large scale computing systems, including servers connected to a network (such as the Internet). The details of the specific implementation of the present invention will vary depending on the programming language(s) used to embody the above principles, and are not material to an understanding of the present invention. Furthermore, in some instances, a portion of the hardware and software of FIG. 1 will be contained locally to a member's computing system, which can include a portable machine or a computing machine at the users premises, such as a personal computer, a PDA, digital video recorder, receiver, etc.” [0043]

Using software modules (therefore various units) to perform the operations…
“Furthermore it will be apparent to those skilled in the art that this is not the entire set of software modules that can be used, or an exhaustive list of all operations executed by such modules. It is expected, in fact, that other features will be added by system operators in accordance with customer preferences and/or system performance requirements. Furthermore, while not explicitly shown or described herein, the details of the various software routines, executable code, etc., required to effectuate the functionality discussed above in such modules are not material to the present invention, and may be implemented in any number of ways known to those skilled in the art.” [0044]

acquiring, from a financial service providing system for providing a service related to financing and communicably connected with the information processing apparatus via a communication network, user identification information for identifying a user of the service and a request for provision of an online advertisement to be displayed in association with the service;

Receiving (acquiring) data from sources…
“FIG. 1 illustrates an example of a preferred embodiment of a multi-dimensional recommender system 100. A user/item compiler and database 110 includes a schema in which ratings for individual items by individual users are identified in a typical matrix fashion well-known in the art. The primary difference, in this instance, is that the items are not products/services (i.e., books, movies, etc.) as in the prior art, but instead represent more generalized concepts, such as a rating identified by a user for an author, a social network contact, a particular message board or post, a particular blog or website, a particular RSS Feed, etc., as shown by the data received from sources.” [0008]

Example of online ad…
“Other sources of implicit data can include ads selected by an individual (during an online session or from another electronic interface which collects and presents ad related data, such as a Tivo box or the like), audio/video content, posts, blogs, podcasts, articles, stories and the like which are read and/or authored by the person. Those skilled in the art will appreciate that such monitorings could be done in any situation where a person's selections can be identified.” [0015]

That includes message board such as Motley Fool (financial service provider system)…
“As an example of an explicit data source 120, in a typical message board application such as operated by Yahoo! (under the moniker Yahoo Message Boards) or the Motley Fool, users are permitted to designate "favorite" authors, and/or to "recommend" posts written by particular individuals. In accordance with the present invention these designations of favorite authors and recommendations for posts are monitored, tabulated, and then translated into ratings for such authors/posts and compiled in a database under control of an item/user compiler module. The ratings will be a function of the environment in which the information is collected of course, so that a recommendation by person A for a post written by person B can be scored as a simple 1 or 0. While current message board systems presently track these kinds of endorsements, it will be understood that the invention can be applied to any aspect of such environments in which subscribers are allowed to endorse, rate, or declare an interest or preference for a certain author, post, subject, etc.” [0009]

User with a profile (user identification information)…
“In a first instance, the user has a prior profile which can be determined and exploited from item/user database 110, so that the search results are modified accordingly. As an example, the user may have expressed a favorable interest, endorsement or inclination towards Sony. This data in turn could be used to optionally modify, bias or alter the N distinct hits to accommodate the prior experiences.” [0027]

Where presentation of ads (advertisement to be displayed) within an electronic interface…
“An advertising module 150 can be used to provide relevant advertising material based on the content of predictions, recommendations and other outputs of the recommendation engine. As seen in FIG. 1, an interface routine 153 permits third parties and site operators to enter well-known advertising campaign information, such as advertising copy/content, desired keywords, and other information well-known in the art. The ads can take any form suitable for presentation within an electronic interface, and may include text and multi-media information (audio, video, graphics, etc.)” [0031]

Determine that (request for provision) ads and tailored to content of vintage car board (displayed in association with a service…
“The present invention extends this concept to recommenders, so that ads are served in accordance with a topic determined from a recommendation. For example, on a message board application, if the system were to determine that (based on prior ratings for certain topics) the user should also be recommended to review content on a board devoted to vintage cars, the ads presented with such recommendation could be tailored to content of such vintage car board, and/or to the specific content of the recommendation itself.” [0033]

Computing systems connected to a network (communicably connected via network)…
“It will be apparent to those skilled in the art that the modules of the present invention, including those illustrated in FIG. 1 can be implemented using any one of many known programming languages suitable for creating applications that can run on large scale computing systems, including servers connected to a network (such as the Internet). The details of the specific implementation of the present invention will vary depending on the programming language(s) used to embody the above principles, and are not material to an understanding of the present invention. Furthermore, in some instances, a portion of the hardware and software of FIG. 1 will be contained locally to a member's computing system, which can include a portable machine or a computing machine at the users premises, such as a personal computer, a PDA, digital video recorder, receiver, etc.” [0043]

referring to a predetermined storage unit to acquire brand identification information for identifying a brand associated with a financial instrument associated with the user, wherein the predetermined storage unit stores the brand identification information in a state where the brand identification information is directly or indirectly associated with the user identification information;

User has a prior profile (user identification information) from item/user database (predetermined storage unit) for Sony (brand identification information), therefore user profile (user identification information) is associated with Sony (brand identification information)…
“In a first instance, the user has a prior profile which can be determined and exploited from item/user database 110, so that the search results are modified accordingly. As an example, the user may have expressed a favorable interest, endorsement or inclination towards Sony. This data in turn could be used to optionally modify, bias or alter the N distinct hits to accommodate the prior experiences.” [0027]

Where Sony is associated with a stock symbol (financial instrument)…
“The items for the recommender database 140 can be mapped onto the topics/concepts either on a 1:1 basis, a 1:N basis, or an N:1 basis. In other words, if an item in the recommender database 140 is designated with the label "Sony," there may be an identical entry in the topic/concept classification with such term. Semantic equivalents may also be used where appropriate. Similarly a single item "Sony" may be associated with multiple topics/concepts, such as a reference to a particular product or service offered by such company (for example Vaio) a stock symbol for Sony, a reference to a key employee/officer of Sony, and the like. Conversely some topics/concepts may also be mapped to multiple items, so that a reference to Sony Vaio may be linked to such items as Sony and personal state of the art computers.” [0017]

Using software modules (units) to perform the operations…
“Furthermore it will be apparent to those skilled in the art that this is not the entire set of software modules that can be used, or an exhaustive list of all operations executed by such modules. It is expected, in fact, that other features will be added by system operators in accordance with customer preferences and/or system performance requirements. Furthermore, while not explicitly shown or described herein, the details of the various software routines, executable code, etc., required to effectuate the functionality discussed above in such modules are not material to the present invention, and may be implemented in any number of ways known to those skilled in the art.” 

acquiring, from a content server communicatively connected with the information processing apparatus via the communication network and configured to manage content data in association with content provider identification information for identifying a provider of contents, content data associated with the content provider identification information corresponding to the brand identification information that is identified;

Data from (acquiring) data sources includes concepts (data) from content page (therefore content data), and determine a person’s interest in a particular web site (therefore identification information for identifying a provider of contents)…
“In contrast to explicit data sources, the data from implicit data sources 125 includes materials which typically must undergo further processing to determine both the item and the associated rating. That is, in the case of a search result for example, the item may be one of the pages presented in the search result, or one or more concepts derived from the content of such page. The rating may be based on a number of invocations of such page, a length of time spent at such page, or any other well-known attention metric used to determine a person's interest in a particular website.” [0014]

Where content provider is mapped into Sony Vaio (brand)…
“The items for the recommender database 140 can be mapped onto the topics/concepts either on a 1:1 basis, a 1:N basis, or an N:1 basis. In other words, if an item in the recommender database 140 is designated with the label "Sony," there may be an identical entry in the topic/concept classification with such term. Semantic equivalents may also be used where appropriate. Similarly a single item "Sony" may be associated with multiple topics/concepts, such as a reference to a particular product or service offered by such company (for example Vaio) a stock symbol for Sony, a reference to a key employee/officer of Sony, and the like. Conversely some topics/concepts may also be mapped to multiple items, so that a reference to Sony Vaio may be linked to such items as Sony and personal state of the art computers.” [0017]

Another example of vintage card board (content provider identification) with ads tailored to vintage cars (brand identification)…
“The present invention extends this concept to recommenders, so that ads are served in accordance with a topic determined from a recommendation. For example, on a message board application, if the system were to determine that (based on prior ratings for certain topics) the user should also be recommended to review content on a board devoted to vintage cars, the ads presented with such recommendation could be tailored to content of such vintage car board, and/or to the specific content of the recommendation itself.” [0033]

Another example of reading articles (content) with Porches… high end sports cars (brand identification information)…
“The advantage of such approach, of course, is that documents authored/reviewed by individuals do not have to contain specific or explicit references to the item in question. Thus the system understands that an individual reading articles about Porsches, Ferraris, etc, is probably interested in high end sports cars, luxury items, etc. While NL classifiers are well-known and have been used in other contexts such as search engines and related indices, they do not appear to have been used to date to assist in the identification and rating of items for a recommender.” [0019]

Computing systems connected to a network (communicably connected via network)…
“It will be apparent to those skilled in the art that the modules of the present invention, including those illustrated in FIG. 1 can be implemented using any one of many known programming languages suitable for creating applications that can run on large scale computing systems, including servers connected to a network (such as the Internet). The details of the specific implementation of the present invention will vary depending on the programming language(s) used to embody the above principles, and are not material to an understanding of the present invention. Furthermore, in some instances, a portion of the hardware and software of FIG. 1 will be contained locally to a member's computing system, which can include a portable machine or a computing machine at the users premises, such as a personal computer, a PDA, digital video recorder, receiver, etc.” [0043]

See Server below.

generating advertisement data including the acquired content data and a name of the financial instrument associated with the user; and

Advertising module to provide (generate) advertising material based on (including) the content…
“An advertising module 150 can be used to provide relevant advertising material based on the content of predictions, recommendations and other outputs of the recommendation engine. As seen in FIG. 1, an interface routine 153 permits third parties and site operators to enter well-known advertising campaign information, such as advertising copy/content, desired keywords, and other information well-known in the art. The ads can take any form suitable for presentation within an electronic interface, and may include text and multi-media information (audio, video, graphics, etc.)” [0031]

transmitting the generated advertisement data to the financial service providing system such that the online advertisement is displayed based on the generated advertisement data, together with the name of the financial instrument included in the generated advertisement data.

Advertising engine (advertisement data transmission unit) to provide (transmit) advertisement data for consumer consumption…
“An advertising engine 151 is invoked and cooperates with a recommendation engine 115 so that relevant ads are presented with an output of the latter. As noted above such ads may also be presented as suitable for inclusion with a modified set of search results for a search engine. In this fashion an advertising system can be superimposed over the recommender system, so that relevant ads are presented at 160 in response to, and in conjunction with, a recommendation, prediction, etc., either at the same time, or at a later time in the form of emails, alerts, printed copy or other suitable materials for consumer consumption.” [0035]

Example of online ads…
“Other sources of implicit data can include ads selected by an individual (during an online session or from another electronic interface which collects and presents ad related data, such as a Tivo box or the like), audio/video content, posts, blogs, podcasts, articles, stories and the like which are read and/or authored by the person. Those skilled in the art will appreciate that such monitorings could be done in any situation where a person's selections can be identified.” [0015]

Recommender database mapped to topics/concepts, such as Sony product…
“The items for the recommender database 140 can be mapped onto the topics/concepts either on a 1:1 basis, a 1:N basis, or an N:1 basis. In other words, if an item in the recommender database 140 is designated with the label "Sony," there may be an identical entry in the topic/concept classification with such term. Semantic equivalents may also be used where appropriate. Similarly a single item "Sony" may be associated with multiple topics/concepts, such as a reference to a particular product or service offered by such company (for example Vaio) a stock symbol for Sony, a reference to a key employee/officer of Sony, and the like. Conversely some topics/concepts may also be mapped to multiple items, so that a reference to Sony Vaio may be linked to such items as Sony and personal state of the art computers.” [0017]

Presentation of ads based on recommendations…
“An advertising module 150 can be used to provide relevant advertising material based on the content of predictions, recommendations and other outputs of the recommendation engine. As seen in FIG. 1, an interface routine 153 permits third parties and site operators to enter well-known advertising campaign information, such as advertising copy/content, desired keywords, and other information well-known in the art. The ads can take any form suitable for presentation within an electronic interface, and may include text and multi-media information (audio, video, graphics, etc.)” [0031]

	See Display below.

Server
Gross teaches computers and content.  They do not specifically teach a content server.  

Bhave et al. also in the business of computers and content teaches:
Content, branded and advertiser computer (server) devices…
“The branded communications server 104, the content providers 102 content recipients 106 and the advertisers 108 are computing devices. The content providers 102, content recipients 106 and/or the advertisers 108 can be personal computers executing a web browser such as Microsoft Internet Explorer that allows the user to retrieve and display content from web servers and other computers on the network 114. In other embodiments, branded communications server 104, the content providers 102, content recipients 106 and/or the advertisers 108 are network-capable computing devices other than a personal computer, such as a personal digital assistant (PDA), a Smartphone, a mobile telephone, a pager, a television "set-top box," etc. For purposes of this description, the term "computing device" also includes computers such as servers and gateways. For example, a computing device can be a network gateway located between an enterprise network and the Internet.” [0029]

For displaying assets (brands, including brand logos)…
“The branded communications server 104 allows content providers 102, advertisers 108 and administrators of the branded communications server 104 to customize message interfaces by specifying assets and page specifications. The branded communications server 104 generates the message interfaces based on the specified assets and page specifications. Assets are items of media content such as images (e.g. pictures, photographs, and brand logos), videos, links to web pages or audio files that are displayed in the message interface. Assets can also include embedded or executable code such as embedded video players. Page specifications define the placement of the assets in the message interface. The page specifications further define other entities that are allowed to specify assets to be displayed.” [0036]

“This branded communications server 104 is beneficial in that it customizes the message interface. The branded communications server 104 further allows multiple entities to display assets in the message interface, allowing multiple entities to contribute to the customization of the message interface. By providing an interface that allows the entities to specify page specifications, the branded communications server 104 allows the entities to customize the message interface without knowledge of markup languages such as HTML or other publication authoring tools.” [0039]

“The message interface 400 displays fixed assets provided by the administrator of the branded communications server 103 such as a banner 450 for the academic institution's logo. The message interface 400 displays variable assets provided by the content provider 102 to customize the display including an image asset 418. The customized message interface 400 further displays variable assets including advertising content provided by advertisers 108 such as a video asset 420 provided by the advertiser 108 and an interactive ad 422 provided by the advertiser 108. The customized message interface 400 further displays variable assets such as the logo 424 of the provider of the branded communications server 104.” [0048]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Gross the ability to have a content server as taught by Bhave et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Gross and the use of computers to display content to users.  Gross benefits by having a content server to create content for Internet users.

Display
The combined references teach stock symbol and advertisement.  They also link the stock symbol with product brand.  They do not directly teach display of a stock symbol with an advertisement.

Blinnikka et al. also in the business of stock symbol and advertisement teaches:
“The ad insertion system performs the methods as described above to determine if an advertisement should be inserted into the data feed's data. If an advertisement is to be inserted, the ad insertion system selects an appropriate advertisement, generates or otherwise formats the selected advertisement item, creates a modified data feed with the advertisement item inserted at a selected location among the data items of the original data feed, transmits the modified data feed to the rendering device/application, and otherwise performs the accounting and recordation of the transaction.” [0080]

Stock symbol (ticker) with inserted advertisement for display…
“In this way, the ticker 702, as illustrated in the embodiment shown, contains original data items (e.g., stock symbols and sales data items 704) from the data feed and also the inserted advertisement item(s) 706. The advertisement items 706 may include text, images or other content formatted for display in the ticker 702. For example, in an embodiment a hyperlink may be inserted as an advertisement item 706 so that when the user clicks on the advertisement item 706, a browser may be executed and directed to display a URL associated with the advertisement item 706.” [0081]

Example of advertisement based on stock symbol…
“Advertisement items 706 may be selected as described above. For example, advertisement items may be selected based on the data items in the data feed, e.g., an advertisement item associated with General Electric may be selected to run just before or just after the stock symbols and sales data 704 for General Electric. Other ways of identifying a location for an advertisement item have been described elsewhere in this disclosure and any may be used here. For example, an advertisement item may be inserted after every 10, 20 or some other number of data items.” [0082]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability display advertisement with a stock symbol as taught by Blinnikka et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined reference that teach combining stock symbols with advertisement and they benefit by displaying such data.  

Regarding claim 2
The information processing apparatus according to claim 1, wherein 
the advertisement request acquisition unit further acquires service provider identification information for identifying a provider of the service, and

Gross teaches:
Explicit data source such as Motley Fool (therefore service provider identification)
“As an example of an explicit data source 120, in a typical message board application such as operated by Yahoo! (under the moniker Yahoo Message Boards) or the Motley Fool, users are permitted to designate "favorite" authors, and/or to "recommend" posts written by particular individuals. In accordance with the present invention these designations of favorite authors and recommendations for posts are monitored, tabulated, and then translated into ratings for such authors/posts and compiled in a database under control of an item/user compiler module. The ratings will be a function of the environment in which the information is collected of course, so that a recommendation by person A for a post written by person B can be scored as a simple 1 or 0. While current message board systems presently track these kinds of endorsements, it will be understood that the invention can be applied to any aspect of such environments in which subscribers are allowed to endorse, rate, or declare an interest or preference for a certain author, post, subject, etc.

the brand identification information acquisition unit acquires the brand identification information associated with the user identification information and the service provider identification information.

Sony or Vaio (brand identification) associated with stock symbol (from service provider such as Motley Fool) with “ 
“The items for the recommender database 140 can be mapped onto the topics/concepts either on a 1:1 basis, a 1:N basis, or an N:1 basis. In other words, if an item in the recommender database 140 is designated with the label "Sony," there may be an identical entry in the topic/concept classification with such term. Semantic equivalents may also be used where appropriate. Similarly a single item "Sony" may be associated with multiple topics/concepts, such as a reference to a particular product or service offered by such company (for example Vaio) a stock symbol for Sony, a reference to a key employee/officer of Sony, and the like. Conversely some topics/concepts may also be mapped to multiple items, so that a reference to Sony Vaio may be linked to such items as Sony and personal state of the art computers.” [0017]

Where user has a profile (user identification information) related to Sony (brand)…
“In a first instance, the user has a prior profile which can be determined and exploited from item/user database 110, so that the search results are modified accordingly. As an example, the user may have expressed a favorable interest, endorsement or inclination towards Sony. This data in turn could be used to optionally modify, bias or alter the N distinct hits to accommodate the prior experiences.” [0027]

Regarding claim 3
The information processing apparatus according to claim 1 or 2, wherein
the predetermined storage unit stores the user identification information and financial instrument identification information for identifying a financial instrument associated with the user in association with each other.

Gross teaches:
Item/user database with a user prior profile (predetermined storage unit) with interest in Sony (item)…
“In a first instance, the user has a prior profile which can be determined and exploited from item/user database 110, so that the search results are modified accordingly. As an example, the user may have expressed a favorable interest, endorsement or inclination towards Sony. This data in turn could be used to optionally modify, bias or alter the N distinct hits to accommodate the prior experiences.” [0027]

Where item “Sony” is associated with Sony stock symbol (financial instrument identification, therefore “item” in item/user database linked to “user” which is associated with stock symbol)…
“The items for the recommender database 140 can be mapped onto the topics/concepts either on a 1:1 basis, a 1:N basis, or an N:1 basis. In other words, if an item in the recommender database 140 is designated with the label "Sony," there may be an identical entry in the topic/concept classification with such term. Semantic equivalents may also be used where appropriate. Similarly a single item "Sony" may be associated with multiple topics/concepts, such as a reference to a particular product or service offered by such company (for example Vaio) a stock symbol for Sony, a reference to a key employee/officer of Sony, and the like. Conversely some topics/concepts may also be mapped to multiple items, so that a reference to Sony Vaio may be linked to such items as Sony and personal state of the art computers.” [0017]

Regarding claim 4
The information processing apparatus according to claim 1, wherein
the brand identification information acquisition unit acquires financial instrument identification information for identifying a financial instrument associated with the user identification information, and acquires the brand identification information associated with the financial instrument identification information.

Gross teaches:
Stock symbol (identifying financial instrument), Vaio (brand), which are associated Sony…
“The items for the recommender database 140 can be mapped onto the topics/concepts either on a 1:1 basis, a 1:N basis, or an N:1 basis. In other words, if an item in the recommender database 140 is designated with the label "Sony," there may be an identical entry in the topic/concept classification with such term. Semantic equivalents may also be used where appropriate. Similarly a single item "Sony" may be associated with multiple topics/concepts, such as a reference to a particular product or service offered by such company (for example Vaio) a stock symbol for Sony, a reference to a key employee/officer of Sony, and the like. Conversely some topics/concepts may also be mapped to multiple items, so that a reference to Sony Vaio may be linked to such items as Sony and personal state of the art computers.” [0017]

Example of user profile (user identification information)…
“In a first instance, the user has a prior profile which can be determined and exploited from item/user database 110, so that the search results are modified accordingly. As an example, the user may have expressed a favorable interest, endorsement or inclination towards Sony. This data in turn could be used to optionally modify, bias or alter the N distinct hits to accommodate the prior experiences.” [0027]

Regarding claim 5
The information processing apparatus according to claim 1, wherein the content data includes at least any one of an image, a video, or a URL of a webpage.

Gross teaches:
Examples of various content including video…
“Other sources of implicit data can include ads selected by an individual (during an online session or from another electronic interface which collects and presents ad related data, such as a Tivo box or the like), audio/video content, posts, blogs, podcasts, articles, stories and the like which are read and/or authored by the person. Those skilled in the art will appreciate that such monitorings could be done in any situation where a person's selections can be identified.” [0015]

Regarding claim 7
The information processing apparatus according to claim 1, wherein
the advertisement data generation unit includes, in the advertisement data, a selection part for sharing the advertisement data with a social networking service (SNS) .

Gross teaches:
Example of social networking…
“In some applications an e-commerce site includes social networking features whereby members link to each other explicitly as part of groups. For example in sites operated by Myspace, or Netflix, members can designate other members explicitly with the label friends. As with the other data sources, these user-friend associations can be tabulated into a form suitable for use by a recommendation algorithm. Again, while these sites specifically designate individuals as friends, other sites may allow members to designate some other favorite item, such as an image, a website, a video, etc.” [0012]

Regarding claim 8
The information processing apparatus according to claim 1, wherein

the brand associated with the financial instrument associated with the user includes at least any one of a first brand included in the financial instrument associated with the user or a second brand associated with the first brand.

Gross teaches:
Stock symbol (identifying financial instrument), Vaio (brand), which are associated Sony…
“The items for the recommender database 140 can be mapped onto the topics/concepts either on a 1:1 basis, a 1:N basis, or an N:1 basis. In other words, if an item in the recommender database 140 is designated with the label "Sony," there may be an identical entry in the topic/concept classification with such term. Semantic equivalents may also be used where appropriate. Similarly a single item "Sony" may be associated with multiple topics/concepts, such as a reference to a particular product or service offered by such company (for example Vaio) a stock symbol for Sony, a reference to a key employee/officer of Sony, and the like. Conversely some topics/concepts may also be mapped to multiple items, so that a reference to Sony Vaio may be linked to such items as Sony and personal state of the art computers.” [0017]

Example of user profile (user identification information)…
“In a first instance, the user has a prior profile which can be determined and exploited from item/user database 110, so that the search results are modified accordingly. As an example, the user may have expressed a favorable interest, endorsement or inclination towards Sony. This data in turn could be used to optionally modify, bias or alter the N distinct hits to accommodate the prior experiences.” [0027]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following teaches at least online use of financial website and ticker symbols:
John Mark, "Examination of Internet Marketing Relative to Traditional Promotion In the Development of Web Site Traffic, Nov. 2003, Proquest Information and Learning Co., pp. 1-160.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693